DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 02, 2022 has been entered.

Status of Claims
This Office Action based on the 14/514164 application is in response to the communications filed May 02, 2022. 
Claims 1, 11 and 20 were amended May 02, 2022. 
Claims 21-28 were cancelled May 02, 2022
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2004/0122708; herein referred to as Avinash) in view of Wurster (US 2002/0116222) in further view of Pyhalammi et al. (US 2011/0099487; herein referred to as Pyhalammi) in further view of McClure et al. (US 2014/0278474; herein referred to as McClure).
As per claim 1, 
Avinash teaches a repository of patient data including clinical and social information associated with a plurality of patients updated and received from a plurality of clinical service organizations and data sources, the clinical information comprising a plurality of data being selected from the group consisting of: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing. (Paragraphs [0049], [0063], [0065]-[0068] and Figure 4 of Avinash. The teaching describes an integrated knowledge base that contains clinical and non-clinical data associated with patients and that is updatable upon the reception of new information. Such databases can be patient-specific. The integrated knowledge base pulls clinical information associated with patient from the controllable/ prescribable resources such as “clinical/ laboratory”, “imaging” and “histologic”.) 
Avinash further teaches at least one predictive model using clinical and social factors derived from the patient data to extract both explicitly encoded information and implicit information about the patient's clinical and social information to identify patients requiring medical care, and further generating a recommended medical care plan and recommended continued social services care for each patient based at least in part on a risk score computed by the at least one predictive model. (Paragraphs [0332], [0366], [0371] and [0439] of Avinash. The teaching describes that the predictive model mines the data stored in the integrated information database and controllable and prescribable resources that also contain clinical and non-clinical data to recognize relationships between available data and matching such relationships to potential disease states, events, resource need, financial considerations, etc. Based on the information provided, the invention generates a score for the patient that would recommend further action. Such a score is being construed as a risk score because the score would indicate if action is necessary to avoid an adverse effect to the patient indicating a risk posed to the patient. Reports may provide recommendations, such as rank-ordered proposals for potential diagnoses, procedures, or simply information which can be gathered directly from the patient to enhance the diagnosis and treatment. The interview itself may, again, be recorded in whole or in part, and key medical terms recognized and stored in the patient's record for later use. Also during the on-site visit, reports, recommendations, educational material, and so forth may be generated for the patient or the patient care provider. Such information, again, may be customized for the patient and the patient condition, including explanations of the results of examinations, presentations of the follow-up procedures if any, and so forth.)
Avinash further teaches a computer operable to access the patient data associated with the plurality of patients, pre-process the patient data, and apply the predictive model to analyze the patient data for at least one particular patient. (Paragraphs [0366] and [0367] of Avinash. The teaching describes that the predictive model mines the data stored in the integrated information database and controllable and prescribable resources that also contain clinical and non-clinical data. Based on the mining, the computer analysis is able to be used for diagnostic and planning purposes.)
Avinash does not explicitly teach a user interface operable to present a selected view of the patient data and analysis associated with at least one particular patient to a user via a computing device, each view being composed of a selected collection of a plurality of widgets each presenting a focused subset of patient data.
Avinash only teaches a customizable user interface that displays the analysis to a user. (Paragraph [0083] of Avinash. The teaching describes a user interface that permits the data to be manipulated, viewed and output in a user-desired format on a screen.)
However Wurster teaches a user interface operable to present at least one of a clinical view, social view, and patient view of the patient data, required medical care and continued social services associated with at least one particular patient to a user on a display screen according to a combination of the user’s preferences, the user role, and the user’s credentials via a computing device, each view being composed of a template presenting a focused subset of patient data. (Paragraphs [0053]-[0056] of Wurster. The teaching describes a “Report” menu provides access to standard and customized reports of clinic and patient activity. Such a report describes a clinical view of the patient data. This data is presented on screen to the user and also details the user, i.e. physician’s role in the clinical interactions with the patient. The report is generated according to the preferences of the user which can be a standard or template format and a customized format.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the display in Avinash to add the summary teachings of Wurster. One having ordinary skill in the art would have known that when an analysis is displayed to a physician, the best way to present information is to summarize the key facts according to the customization that the user defined. Presenting specialized information according to who the information is directed falls in line with this preference. One having ordinary skill in the art would have been motivated by this incentive to modify the teaching of Avinash with Wurster yielding no unexpected results. 
The combined teaching of Avinash and Wurster does not explicitly teach a template comprising a selected collection of a plurality of user-customizable and organizable widgets that can be arranged on the display screen according to the user’s preferences. 
However Pyhalammi teaches a template comprising a selected collection of a plurality of user-customizable and organizable widgets that can be arranged on the display screen according to the user’s preferences. (Paragraphs [0032] and [0043] of Pyhalammi. The teaching describes that the system may include a widget for displaying desired information. The device that that displays this widget can be a mobile device or a personal computer. The user may organized these widgets according to their preferences.)
It would have been obvious to one of ordinary skill in the art before the time of filing to further modify the display of the combined teaching of Avinash and Wurster to add the display that shows desired information through the use of widgets like that in Pyhalammi. One of ordinary skill in the art would have known that the field of medicine is increasingly being done through more convenient methods like on a physician’s mobile device where the use of widgets is ubiquitous. Using widgets in this manner will allow users to be able to receive information in the way that best suits their work style and promote a better work or learning environment. One of ordinary skill in the art would have been motivated based on this incentive to modify the combined teaching of Avinash and Wurster with Pyhalammi yielding no unexpected results.
The combined teaching of Avinash, Wurster and Pyhalammi does not explicitly teach that the social information comprising a plurality of data being selected from the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment; job history; medical insurance information; hospital utilization patterns; exercise information; addictive substance use; occupational chemical exposure; frequency of physician or health system contact; location and frequency of habitation changes; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environments; diet; gender; marital status; education; proximity and number of family or care-giving assistants; address; housing status; social media data; and educational level; and data entered by patients. 
However McClure teaches social information comprising a plurality of data being selected from the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment; job history; medical insurance information; hospital utilization patterns; exercise information; addictive substance use; occupational chemical exposure; frequency of physician or health system contact; location and frequency of habitation changes; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environments; diet; gender; marital status; education; proximity and number of family or care-giving assistants; address; housing status; social media data; and educational level; and data entered by patients and that the social information is used to determine a score that determines the risk of negative health behaviors remaining unchanged. (Paragraph [0076] of McClure. The teaching describes that a score is determined for a patient that determines a patient’s likelihood of changing behaviors with regard to healthy living. The Delta Quotient is based upon the patient’s existing behavior and lifestyle.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the social information in the combined teaching of Avinash, Wurster and Pyhalammi to include the social information and behavior prediction tool of the teaching of McClure. One of ordinary skill in the art would have known that Avinash teaches using clinical and social data to determine the need of further action for a patient. While Avinash already teaches social information, it does not include this kind of social information in its analysis and as a results lacks crucial information in a patient’s life that would have bearing on further actions taken in treatment for a patient. Adding this social data in McClure to the existing social data in the combined teaching of Avinash, Wurster and Pyhalammi would have improved the risk score generated and thus recommended better patient care. One of ordinary skill in the art would have modified the combined teaching of Avinash, Wurster and Pyhalammi with McClure based on this incentive without yielding unexpected results. 
As per claim 11,
Claim 11 has been determined as being significantly similar to claim 1. As such claim 11 is rejected for the same reasons as indicated in claim 1. 
As per claim 20, 
Claim 20 has been determined as being significantly similar to claim 1. As such claim 20  is rejected for the same reasons as indicated in claim 1.
As per claim 2, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable clinical view to provide prioritized information related to demographic information and medication reconciliation. (Paragraph [0053] of Wurster. The teaching describes a physician summary, construed as a display of prioritized information, containing demographic information and the percentage of visits where the measured INR is in the desired range. INR results reflect how well a patient reacts to the medication warfarin and is considered as medication reconciliation by the examiner.)
As per claim 3, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable view different than patient or clinical to provide prioritized information related to prior encounters and medication reconciliation. (Paragraph [0053] of Wurster. The teaching describes a clinic summary, construed as a display of prioritized information, containing the total number of patient visits and the percentage of visits where the measured INR is in the desired range. INR results reflect how well a patient reacts to the medication warfarin and is considered as medication reconciliation by the examiner.)
Though Wurster does not explicitly teach a "social view" it would have been obvious to one of ordinary skill in the art before the time of filing to make a view that a social user would use so that the social service provider such human resources in paragraph [0049] of Avinash would be able to access the view of the analysis that they provided information for.
As per claim 4, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable patient view to provide prioritized information related to demographic information and upcoming appointments. (Paragraph [0053] of Wurster. The teaching describes a patient summary, construed as a display of prioritized information, containing demographic information and the scheduled return date.)
As per claim 5, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster further teaches that the user interface is configured to present a customizable view to provide prioritized information related to demographic information and upcoming appointments. (Paragraph [0053] of Wurster. The teaching describes a patient summary, construed as a display of prioritized information, containing demographic information and the scheduled return date.)
As per claim 6,
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster and Pyhalammi further teach wherein the user interface is configured to permit a user to select widgets for a view based on at least one of organization, department, role, disease, and individual levels. (Paragraphs [0053] of Wurster and [0050] of Pyhalammi. Wurster teaches the display of information based on the user’s role of Physician, Patient or Clinic. Pyhalammi teaches that the user is able to select from a list of widgets a widget to include on a device's display. Here the user may assign the properties of the widget.)
As per claim 7, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Wurster and Pyhalammi further teach wherein the user interface is configured to permit a user to select and organize widgets for a view based on at least one of organization, department, role, disease, and individual levels. (Paragraphs [0053] of Wurster and [0050] [0067] of Pyhalammi. Wurster teaches the display of information based on the user’s role of Physician, Patient or Clinic. Pyhalammi teaches that the user is able to select from a list of widgets a widget to include on a device's display. Here the user may assign the properties of the widget. The user may further organize the widgets in the display according to their preference.)
As per claim 10,
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
Avinash further teaches wherein the patient data include information generated from data sources including at least one of patient vitals devices, patient health monitoring devices, patient fitness monitoring devices, patient computing devices, video cameras, and RFID devices. (Paragraphs [0089] and [0090] of Avinash. The teaching describes that a portion of the patient data comes from an ECG [electrocardiograph] that is collected from an ECG device which is a patient health monitoring device.)
As per claim 12, 
Claim 12 has been found by the examiner to be substantially equivalent to claim 2. As such, the rejection of claim 12 is rejected for the same reasons as cited in the rejection of claim 2. 
As per claim 13, 
Claim 13 has been found by the examiner to be substantially equivalent to claim 3. As such, the rejection of claim 13 is rejected for the same reasons as cited in the rejection of claim 3.
As per claim 14, 
Claim 14 has been found by the examiner to be substantially equivalent to claim 4. As such, the rejection of claim 14 is rejected for the same reasons as cited in the rejection of claim 4.
As per claim 15, 
Claim 15 has been found by the examiner to be substantially equivalent to claim 5. As such, the rejection of claim 15 is rejected for the same reasons as cited in the rejection of claim 5.
As per claim 16,
Claim 16 has been found by the examiner to be substantially equivalent to claim 6. As such, the rejection of claim 16 is rejected for the same reasons as cited in the rejection of claim 6.
As per claim 17, 
Claim 17 has been found by the examiner to be substantially equivalent to claim 7. As such, the rejection of claim 17 is rejected for the same reasons as cited in the rejection of claim 7.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash, Wurster, Pyhalammi and McClure in further view of Elton et al. (US 2012/0231959; herein referred to as Elton). 
As per claim 8, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
The combined teaching of Avinash, Wurster, Pyhalammi and McClure does not explicitly teach a natural language processing module configured to extract pertinent information from unstructured text in the patient data.
However Elton teaches a natural language processing module that extracts pertinent information from patient text data. (Paragraph [0091] of Elton. The teaching describes that the natural language processing engine extracts clinical data from free-text documents, captures protocol criteria from text documents and matches patients with the protocol criteria.)
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the data extraction in the combined teaching of Avinash, Wurster, Pyhalammi and McClure to add natural language processing due to the fact that natural language processing is well known to improve data extraction from databases. One of ordinary skill in the art would have known that natural language processing helps documents pertinent to the situation with typos to still be extracted instead of otherwise being overlooked by a simple keyword search. Further natural language processing s known to help put keywords into context so as to avoid collecting data that has a keyword but no other pertinence to the situation. One having ordinary skill in the art would have been motivated based on this incentive to modify the data extraction of the combined teaching of Avinash, Wurster, Pyhalammi and McClure to add the teachings of Elton yielding no unexpected results. 
As per claim 18, 
Claim 18 has been found by the examiner to be substantially equivalent to claim 8. As such, the rejection of claim 18 is rejected for the same reasons as cited in the rejection of claim 8.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash, Wurster, Pyhalammi and McClure in further view of Settimi (US 2008/0010254). 
As per claim 9, 
The combined teaching of Avinash, Wurster, Pyhalammi and McClure teach the limitations of claim 1.
The combined teaching of Avinash, Wurster, Pyhalammi and McClure does not explicitly teach a data analytics module configured to determine criteria for identifying relevant patient data for presentation in a widget.
However Settimi teaches a data analytics module configured to determine criteria for identifying relevant patient data. (Paragraph [0080] of Settimi. The teaching describes that search terms are used to query the database including electronic patient medical information. A database search algorithm is used to identify relevant patient data in the database.)
It would have been obvious to one having ordinary skill in the art to modify the data analysis of the combined teaching of Avinash, Wurster, Pyhalammi and McClure to incorporate the relevant patient data analysis of Settimi due to the fact that one of ordinary skill in the art would have wanted to find ways to increase the speed of the data analysis. The combined teaching of Avinash, Wurster and Pyhalammi does not explicitly teach that the data analysis of the database searches for relevant patient data and could incorporate meaningless information in the result of the analysis. The teaching of Settimi would search for this relevancy thereby decreasing the time for analysis. One having ordinary skill in the art would have modified the combined teaching of Avinash, Wurster, Pyhalammi and McClure with that of Settimi yielding no unexpected results. 
As per claim 19,  
Claim 19 has been found by the examiner to be substantially equivalent to claim 19. As such, the rejection of claim 19 is rejected for the same reasons as cited in the rejection of claim 9.

Response to Arguments
Applicant's arguments filed August 28, 2019 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that although Avinash references data mining and analysis, it is entirely in the context of developing a predictive model rather than using the predictive model. 
The examiner respectfully disagrees. This argument directly and explicitly contradicts the findings from the Patent Trial and Appeal Board. The examiner notes that the PTAB decision mailed on March 02, 2022, explicitly stated “We are not persuaded of error on the part of the Examiner by Appellant’s argument that Avinash does not teach using the predictive model to determine risks related to the patient population … We agree with the Examiner’s response to this argument found on page 3 to 4 of the Answer and adopt same as our own. Specifically, we agree with the Examiner that Avinash does in fact teach using the predictive model to determine risks related to the patent population at paragraph 367: …a predictive model development module 370 further acts to convert the data and analysis into a representative model that can be used for diagnostic, planning, and other purposes…More generally, however, the data mining and analysis functions, in conjunction with the model development algorithms, may provide for identification of disease states and relationships between these disease states and available data which were not previously recognized” (See Page 4 of the PTAB decision). This finding from the PTAB obviates the argument presented by the applicant as the argument itself has already been found to not be persuasive. 
The applicant further argues that Avinash does not disclose or suggest “social information” as part of the data used in the predictive model. 
The examiner respectfully disagrees. This argument directly and explicitly contradicts the findings from the Patent Trial and Appeal Board. The examiner notes that the PTAB decision mailed on March 02, 2022, explicitly stated “We are not persuaded of error on the part of the Examiner by Appellant’s argument that Avinash is devoid of any disclosure of using any data that can be characterized as “social information” either to develop a predictive model or to process the data using the predictive model…We agree with the Examiner that Avinash does in fact disclose data that can be characterized as “social information” by disclosing, for example, at paragraph 49 that the data used can include non-clinical data such as financial and human resource data, at paragraph 62 using other data that can be managed to improve patient care and at paragraph 68 that the data can include demographic data, food intake data, drug use data, food intake data” (See Pages 4-5 of the PTAB decision). This finding from the PTAB obviates the argument presented by the applicant as the argument itself has already been found to not be persuasive.
The applicant further argues that there is no motivation or suggestion to combine Avinash, Wurster, Pyhalammi and McClure to teach the limitations of claim 1 citing that none of the references teach a risk score computed based on clinical and social information used as input to at least one predictive model to determine a risk score indicative of patients requiring medical care and social services as recited in claim 1. 
The examiner respectfully disagrees. The applicant takes issue with the motivation to combine these four references, but makes no argument against the prima facie case of obviousness that the examiner has already presented. Rather, the applicant clearly is attacking the four references individually as opposed to the way the examiner combined these references. Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references. The reference “must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.” In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). 
The applicant further argues that Wurster and Pyhalammi does not disclose or suggest “a user interface operable to present a selected view of the patient data and analysis associated with at least one particular patient to a user via a computing device, each view being composed of a selected collection of a plurality of widgets each presenting a focused subset of patient data” because Pyhalammi teaches a standardized interface, incapable of customization. 
The examiner respectfully disagrees. This argument directly and explicitly contradicts the findings from the Patent Trial and Appeal Board. The examiner notes that the PTAB decision mailed on March 02, 2022, explicitly stated “In regard to Pyhalammi, Appellant argues that nowhere does Pyhalammi disclose that the widget API enables a customization of the user interface…We agree with the Examiner’s response to this argument found on pages 6-7 of the Answer and adopt the same as our own. In this regard, we find that Pyhalammi clearly discloses at paragraph 73 that the widgets may be organized according to user preference” (See Page 6 of the PTAB decision). This finding from the PTAB obviates the argument presented by the applicant as the argument itself has already been found to not be persuasive.
The applicant’s remaining arguments are rendered moot in light of the updated rejection and the preceding arguments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                   

/JOHN P GO/Primary Examiner, Art Unit 3686